


Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of June 5, 2015 (this
“Amendment”) is entered into among Aegion Corporation, a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of July
1, 2013 (as amended and modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    Clause (b) in the definition of “Change of Control” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


(b)    The following definition in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.






--------------------------------------------------------------------------------




(c)    A new Section 6.24 is hereby added to the Credit Agreement to read as
follows:


6.24    Anti-Corruption Laws.


The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


(d)    A new Section 7.17 is hereby added to the Credit Agreement to read as
follows:


7.17    Anti-Corruption Laws.


Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.


(e)    Section 8.15 of the Credit Agreement is hereby amended to read as
follows:


8.15    Sanctions.


Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction that,
at the time of such funding, is the subject of any Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Lead Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or otherwise)
of Sanctions.


(f)    A new Section 8.16 is hereby added to the Credit Agreement to read as
follows:


8.16    Anti-Corruption Laws.


Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.


(g)    Section 11.10 of the Credit Agreement is hereby amended to read as
follows:


11.10    Counterparts; Integration; Effectiveness.


This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered




--------------------------------------------------------------------------------




under the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.


(h)    Section 11.16 of the Credit Agreement is hereby amended to read as
follows:


11.16    Electronic Execution of Assignments and Certain Other Documents.


The words “delivery”, “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, the L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.


2.    Conditions Precedent. This Amendment shall be effective as of the date
hereof upon satisfaction of the conditions set forth below (the “Third Amendment
Effective Date”):


(a)    Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent.


(b)    Legal Fees. Payment by the Loan Parties of the reasonable out-of-pocket
costs and expenses of the Administrative Agent, including without limitation,
the reasonable fees and expenses of Moore & Van Allen, PLLC.


3.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Amendment is a
Loan Document.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.


(c)    The Borrower and the Guarantors hereby represent and warrant as follows:


(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency,




--------------------------------------------------------------------------------




reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.


(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct as of
the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.


(e)    The Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). From and after the
effective date of this Amendment, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA,
obligations of the Borrower set forth in the Credit Agreement, as modified by
this Amendment, as qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i). The Borrower’s obligations
hereunder shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all of the Obligations.


(f)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.


(g)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:    AEGION CORPORATION,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




GUARANTORS:    INSITUFORM TECHNOLOGIES USA, LLC,    
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




INA ACQUISITION CORP.,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




ITI INTERNATIONAL SERVICES, INC.,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




MANUFACTURED TECHNOLOGIES CORPORATION (formerly
Mississippi Textiles Corporation),
a Mississippi corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




                




--------------------------------------------------------------------------------




THE BAYOU COMPANIES, LLC,
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




KINSEL INDUSTRIES, INC.,
a Texas corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




COMMERCIAL COATING SERVICES INTERNATIONAL, LLC,
a Texas limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




INFRASTRUCTURE GROUP HOLDINGS, LLC,
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




FIBRWRAP CONSTRUCTION SERVICES, INC.,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




                




--------------------------------------------------------------------------------




FIBRWRAP CONSTRUCTION SERVICES USA, INC.,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




FYFE CO. LLC,
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP
    


UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




UNITED PIPELINE MIDDLE EAST, INC.,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




AEGION HOLDING COMPANY, LLC (formerly Energy & Mining
Holding Company, LLC),
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO
    


                




--------------------------------------------------------------------------------




CRTS, INC.,
an Oklahoma corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




CORRPRO COMPANIES, INC.,
an Ohio corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




CORRPRO COMPANIES INTERNATIONAL, INC.,
a Nevada corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




OCEAN CITY RESEARCH CORP.,
a New Jersey corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




CORRPRO CANADA HOLDINGS, INC.,
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




                




--------------------------------------------------------------------------------




CORRPRO HOLDINGS, LLC,
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




INSITUFORM TECHNOLOGIES, LLC,
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




UNITED PIPELINE SYSTEMS, INC.,
a Nevada corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




BRINDERSON, L.P.,
a California limited partnership




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP




BRINDERSON CONSTRUCTORS INC.,
a California corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP








--------------------------------------------------------------------------------




GENERAL ENERGY SERVICES,
a California corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




AEGION ENERGY SERVICES, INC. (formerly known as Brinderson
Holdings, Inc.),
a Delaware corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




BRINDERSON SERVICES, LLC,
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




INSITUFORM NETHERLANDS HOLDINGS, LLC,
a Delaware limited liability company




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP and CFO




AEGION REHABILITATION SERVICES LIMITED,
a company incorporated in England and Wales




By:    /s/ David F. Morris        
Name: David F. Morris
Title: Director










--------------------------------------------------------------------------------




CORRPRO COMPANIES ENGINEERING LTD.,
a company incorporated in England and Wales




By:    /s/ David F. Morris        
Name: David F. Morris
Title: Director




SCHULTZ MECHANICAL CONTRACTORS, INC.,
a California corporation




By:    /s/ David A. Martin        
Name: David A. Martin
Title: EVP








--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:    BANK OF AMERICA, N.A.,
as Administrative Agent




By:    /s/ Rosanne Parsill        
Name: Rosanne Parsill
Title: Vice President






--------------------------------------------------------------------------------




LENDERS:    BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer




By:    /s/ Eric A. Escagne        
Name: Eric A. Escagne
Title: Senior Vice President




JPMORGAN CHASE BANK, N.A.,
as a Lender and L/C Issuer




By:    /s/ Donna B. Kirtian        
Name: Donna B. Kirtian
Title: Authorized Officer




U.S. BANK NATIONAL ASSOCIATION,
as a Lender and L/C Issuer




By:    /s/ Justin Hastings        
Name: Justin Hastings
Title: Vice President




FIFTH THIRD BANK,
as a Lender




By:    /s/ Mark Stapleton            
Name: Mark Stapleton
Title: Vice President




REGIONS BANK,
as a Lender




By:    /s/ John Holland        
Name: John Holland
Title: Senior Vice President








--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Paul J. Spearing        
Name: Paul J. Spearing
Title: Senior Vice President




COMPASS BANK,
as a Lender




By:    /s/ Kevin Wisel            
Name: Kevin Wisel
Title: Senior Vice President




HSBC BANK USA, N.A.,
as a Lender




By:    /s/ Matthew McLaurin        
Name: Matthew McLaurin
Title: Senior Vice President




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Brian P. Fox        
Name: Brian P. Fox
Title: Vice President




BANK OF THE WEST,
as a Lender




By:    /s/ Roger Lumley        
Name: Roger Lumley
Title: Director








--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:    /s/ John P. Malloy        
Name: John P. Malloy
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Joshua D. Isakson        
Name: Joshua D. Isakson
Title: Senior Vice President




BMO Harris Bank N.A.,
as a Lender




By:    /s/ Brian Russ            
Name: Brian Russ
Title: Vice President




COMERICA BANK,
as a Lender and L/C Issuer




By:    /s/ Mark J. Leveille        
Name: Mark J. Leveille
Title: Vice President




NATIONAL BANK OF KUWAIT SAK,
as a Lender




By:    /s/ Arlette Kittaneh        
Name: Arlette Kittaneh
Title: Executive Manager


By:    /s/ Steve Allen            
Name: Steve Allen
Title: Treasurer






--------------------------------------------------------------------------------




STIFEL BANK & TRUST,
as a Lender




By:    /s/ Benjamin L. Dodd                
Name: Benjamin L. Dodd
Title: Senior Vice President






